Manning J.:
As the note was made in the name of the firm, by Fitch, who was a partner, and. signed by Littell as surety, the presumption is that it was to be used for the partnership. Fitch had no right to use the partnership name for any other purpose. It is for defendants to show Littell knew that it was to be used by Fitch to raise money for himself, instead of the firm. The affirmative of the issue upon this point is with -them. It is for them to prove it, and not for Littell to disprove it. We do not think it established by the evidence, but on the contrary that Littell supposed he was lending his name to the firm when he signed the note at the request of Fitch.
The judgment of the Circuit Court must be reversed, and judgment be entered for plaintiff, with costs of both courts.
Martin Ch. J. and Campbell J. concurred.
Christiancy, J. was absent.